Title: To George Washington from James Biggs, 10 May 1759
From: Biggs, James
To: Washington, George



Sir
May 10th 1759

according to your Command ⟨I have⟩ sent you as near as I am able ⟨mutilated⟩ accot of the nigros and stocks ⟨mutilated⟩ Rest of the ⟨Estate⟩ of Colo. Custis on ⟨this⟩ shore Except ⟨in⟩ ⟨S⟩mith’s Island which I omited on accot of ⟨its⟩ being Rented out but if meteral may be seen by a leas that Mr Vollentine has in his pirsession⟨,⟩ heare is som corn which is sold tho. not delivered yet and will be about 1000 Bushells.
⟨mutilated I⟩ am at Command your humble ⟨sevt⟩

James Biggs

